Citation Nr: 1542933	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-07 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 20 percent for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran had active service from May 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In June 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran raised a claim of entitlement to service connection for bilateral hearing loss, and for erectile dysfunction secondary to the service-connected prostate cancer.  The report of a June 2013 VA examination records that the examiner found that the Veteran had erectile dysfunction due to his prostatectomy.   

Thus the issues of entitlement to service connection for bilateral hearing loss, and for erectile dysfunction, have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Additional relevant evidence in the form of VA examination reports dated in September 2015 has been received subsequent to the most recent RO review of the case in a March 2014 statement of the case.  In October 2015, the Veteran's representative waived RO review of the additional evidence and requested the Board to consider the evidence when deciding the appeal.  See 38 C.F.R. § 20.1304(c) (2015).  Other additional evidence is not pertinent to the claims on appeal.


FINDINGS OF FACT

1.  The Veteran has tinnitus related to active service.

2.  Since December 23, 2010, the Veteran's prostate cancer residuals have not had a local reoccurrence or metastasis, renal dysfunction, or recurrent renal tract infection.  It has not manifested by voiding dysfunction productive of: leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day; or urinary frequency with a daytime voiding less than one hour or awakening to void five or more times per night; or obstructed voiding requiring intermittent or continuous catheterization.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  During the pendency of the appeal, the criteria for a rating in excess of 20 percent for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran claims service connection for tinnitus on the basis that his service in Vietnam involved combat with repeated exposures to loud noise from weapons firing including M16 rifles, proximity to artillery while firing, incoming rocket and mortar attacks, and other military related noise.  Although the service records do no reference tinnitus, service personnel records show that the Veteran served in Vietnam, and while there, he was assigned to an artillery unit with a principal duty of cannoneer and was involved in campaigns including Vietnam Counter Offensive Phase II.

After service, the report of a May 2012 VA examination shows a positive history of tinnitus.  The Veteran reported that "I've had it forever.  I never wore hearing protection."  The examiner stated that the claims file was not available for review and therefore he could not provide an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  

Subsequently the examiner was requested to provide an addendum opinion.  In May 2013, the examiner noted his review of the claims file and examination of the Veteran.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner noted that the Veteran had normal hearing at his January 1966 pre-induction examination, and that no hearing loss data was available at the separation examination.  The examiner noted that at the separation examination the Veteran reported he did not have hearing loss.  On that basis, the examiner stated that it is not possible to determine any hearing loss or symptoms of tinnitus due to noise exposure while in service without resorting to mere speculation.  

Nevertheless, the Veteran has reported essentially that he has had tinnitus that began in service.  At the June 2015 Board hearing, the Veteran testified in relation to his tinnitus claim, that he first noticed problems with his hearing during service after an incident during which he was walking by an eight inch artillery weapon when it went off.  He further testified that thereafter he was exposed to 105 millimeter artillery, and was exposed to hundreds of rounds through the weeks.  Over the course of twelve to fourteen months he was exposed to daily firing of artillery without ear protection.  He was also in the motor pool for a small part of his service.  He testified that he presently had the same kind of problem in his ears that he had back in service, and that physicians had told him that the problem definitely was due to being around the artillery fire during service. 

The Veteran is competent to report on his current symptoms of tinnitus, which he began to experience in service associated with his exposure to multiple artillery fire in his role as cannoneer and other weapon and military noise exposure.  He is competent to report on the continuity since service of the tinnitus symptomatology.  

Given the strong evidence of exposure to significant levels of military noise performing duties in his specialty of artillery, and the competent and credible reports of the Veteran regarding the continuity of perceived tinnitus since service that supports the later diagnosis of tinnitus, the clinical evidence of a significant level of hearing loss impairment, and affording the benefit of the doubt to the Veteran regarding any countervailing evidence as to etiology, the Board finds his tinnitus is related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection is warranted for tinnitus.

II. Increased Rating Claim

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in January 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided VA medical examinations for his prostate cancer in February 2011, June 2013, and September 2015.  The examinations are sufficient evidence for deciding the rating claim.  The reports are adequate because they are consistent with and based upon consideration of the Veteran's prior medical history, they describe the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  Thus, VA's duty to assist has been met.

Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under, Diagnostic Code 7528, malignant neoplasms of the genitourinary system, is rated as 100 percent disabling.  38 C.F.R. § 4.115b.  A Note to this code section states that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 4.115a, renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101, warrants a 30 percent rating.  Constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80 mg% or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated as urine leakage, frequency, or obstructive voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  The need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  

Urinary frequency with a daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating. Id.

Obstructive voiding symptomatology with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating. Id.

Evidence and Analysis

In an August 2000 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating based on a diagnosis of adenocarcinoma of the prostate for which the Veteran underwent radical prostatectomy on March 31, 2000.  In an April 2001 rating decision the RO assigned a 20 percent rating based on recent examination after proposing to reduce the rating.  The Veteran filed a notice of disagreement with the decision but never perfected an appeal.

The Veteran filed a claim for increase in December 2010.  The evidence relevant to this claim includes reports from VA examinations in February 2011, June 2013, and September 2015.

During the February 2011 VA examination, the examiner noted that the Veteran experiences nocturia two times a night, and does not use pads at night.  He experienced some post-void dribbling, so he has a little bit of leakage of urine during the day and wears a pad occasionally.  The Veteran reported he wears two or three pads per week.  He was not having any dysuria.  The Veteran did not have any recurrent kidney infections, bladder stones, or kidney stones, or history of nephritis.  He had no hospitalizations for the urinary system since his prostatectomy in 2000.  The Veteran did not need catheterizations or dilations, or drainage procedures or specific diet therapy.  He was not taking medications for the urologic system.  He had no history of ever needing dialysis.

The examiner stated that the condition did not interfere with the Veteran's daily functioning or his job, noting that the Veteran was on regular Social Security (retired) since August 2010.  The Veteran did have hypertension and was taking medication.  Physical examination showed that blood pressure was 138/86 sitting.  There was no sign of edema in the periphery; and there was no scrotal swelling or pain or testicular atrophy or pain.  The examiner noted that PSA was less than 0.1, which was excellent.  After examination, the report contains diagnoses of: prostate cancer in remission after prostatectomy, March 2000; erectile dysfunction secondary to prostatectomy; and minimal urinary dribbling following prostatectomy.  

The report of the June 2013 VA examination records the following findings.  The Veteran had voiding dysfunction requiring absorbent material that must be changed less than 2 times per day.  The voiding dysfunction caused increased urinary frequency, with daytime voiding interval between one and two hours; and nighttime awakening to void three to four times.  The Veteran had erectile dysfunction due to prostatectomy.  The Veteran had a surgical scar that was not painful, unstable, or of an area greater than 39 square cm.  There were no other associated physical findings, complications, conditions, signs, or symptoms.  PSA was less than 0.1.  The examiner opined that the Veteran's prostate cancer did not impact his ability to work.

The report of the September 2015 VA examination shows that the examiner recorded that the Veteran had a diagnosis of neoplasms of the male reproductive system.  The examiner recorded the following findings.  The Veteran's treatment plan did not include taking continuous medication for the prostate cancer and had not had an orchiectomy, and did not have any renal dysfunction.  The Veteran did have voiding dysfunction due to the surgery for prostate cancer that caused urine leakage requiring absorbent material that must be changed less than two times per day.  The voiding dysfunction did not require use of an appliance; but did cause increased urinary frequency with daytime voiding interval between one and two hours, and nighttime awakening to void three to four times.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding or any other obstructive symptom.  The Veteran did have erectile dysfunction that the examiner opined was as likely as not due to the Veteran's prostate cancer.

During the pendency of the claim since December 23, 2010, the Veteran's service-connected prostate cancer disability is rated as 20 percent disabling.  

To warrant a higher rating during that period, the symptomatology of the disability must show either that there has been a local reoccurrence or metastasis of the prostate cancer, in which case a 100 percent rating would be warranted; or show that the disability is productive of renal or voiding dysfunction, whichever is predominant, meeting diagnostic criteria for a higher rating.  

The evidence does not show any local reoccurrence or metastasis of the prostate cancer or any renal dysfunction so as to warrant a higher rating on those bases.  

A rating based on voiding dysfunction is based on evidence of urine leakage, frequency, or obstructive voiding.  

To warrant a rating in excess of 20 percent there must be evidence of: urine leakage with the need to wear absorbent materials that must be changed two to four times per day; urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night; or obstructive voiding symptomatology with urinary retention requiring intermittent or continuous catheterization.

At worst, the Board finds the Veteran's urinary leakage is productive of a requirement to change absorbent material less than two times per day.  At worst the Veteran's urinary frequency requires a daytime voiding interval of between one and two hours and nighttime awakening to void three to four times.  There is no evidence of obstructed voiding symptomatology with urinary retention requiring intermittent or continuous catheterization, or any drainage procedures.  There is also no history of urinary tract infection on which to base a higher rating under 38 C.F.R. § 4.115a.  Therefore, the Board finds that a disability rating in excess of 20 percent is not warranted based on voiding dysfunction.  38 C.F.R. § 4.115a.  This is so for the entire rating period on appeal.

The Board has considered the Veteran's statements with respect to the severity of symptoms he has perceived.  He is competent to report on what he experiences.  At the Board hearing, the Veteran reported a higher quantity of waking at night and changing absorbing materials.  The Board does not find this recollection to be credible in light of the Veteran's recollection reported to VA examiners on three instances in February 2011, June 2013, and September 2015 (which was subsequent to the hearing).  The Board finds the recordation of symptomatology by the VA medical professionals in the context of an examination to be more persuasive and probative as to the manifestations of the residuals of prostate cancer.

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1) (2015).  Here, the rating criteria reasonably describe the Veteran's disability level and pertinent voiding and other symptomatology contemplated by the criteria.  Thus, his disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Accordingly, referral for extraschedular consideration for the disabilities is not warranted.

In reaching the conclusions above, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a higher rating, that doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for tinnitus is granted.

A disability rating in excess of 20 percent for prostate cancer is denied.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


